           Case 7:16-cv-02683-NSR Document 25 Filed 01/31/19 Page 1 of 2



Jeffrey I. Carton (JC-8296)
Robert J. Berg (RB-8542)
DENLEA & CARTON LLP
2 Westchester Park Drive, Suite 410
White Plains, NY 10604
(914) 331-0100
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
MARTINE VIOLET CARROLL, on behalf of                           :
herself and all others similarly situated,                     :   Civil Action No. 7:16-cv-02683 (NSR)
                                                               :
                           Plaintiff,                          :
                                                               :
                           -against-                           :   DENLEA & CARTON LLP’S
                                                               :   NOTICE OF MOTION FOR
THE REPUBLIC OF FRANCE, THE FRENCH                             :   WITHDRAWAL AS
MINISTRY OF FOREIGN AFFAIRS, and                               :   PLAINTIFF’S COUNSEL
THE AGENCE POUR L’ENSEIGNEMENT                                 :
FRANCAIS A L’ETRANGER,                                         :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------x

        PLEASE TAKE NOTICE that, upon Denlea & Carton LLP’s Memorandum of Law in

Support of its Motion for Withdrawal as Plaintiff’s Counsel and the accompanying Declaration

of Robert J. Berg, together with the Exhibit thereto, Denlea & Carton LLP will move before the

Hon. Nelson S. Roman, United States District Judge for the Southern District of New York, at

such time as the Court shall direct, for an Order pursuant to Local Civil Rule 1.4 granting Denlea

&Carton LLP’s Motion for Withdrawal as Plaintiff’s Counsel in this action, and granting

Plaintiff reasonable time to secure replacement counsel in order to continue the prosecution of

this action, and for such other relief as the Court may determine to be just and proper.

Dated: White Plains, New York
       January 14, 2019




                                                         1
        Case 7:16-cv-02683-NSR Document 25 Filed 01/31/19 Page 2 of 2



                                        Respectfully submitted,

                                        DENELA & CARTON LLP

                                  By:   /s/ Jeffrey I. Carton
                                        Jeffrey I. Carton (JC-8296)
                                        jcarton@denleacarton.com
                                        Robert J. Berg (RB-8542)
                                        rberg@denleacarton.com
                                        2 Westchester Park Drive, Suite 410
                                        White Plains, NY 10604
                                         (914) 331-0100

                                        Attorneys for Plaintiff


TO:   Martine Violet Carroll
      257 Orchard Street, Apartment 3
      Westfield, New Jersey 07090
      martinecarroll@comcast.net

      Plaintiff

      Joseph R. Goldberg
      jgoldber@hodgsonruss.com
      Kathryn Anne Tiskus
      Ktiskus@hodgsonruss.com
      Hodgson Russ, LLP
      605 Third Avenue, Suite 2300
      New York, New York 10158

      Attorneys for Defendants




                                           2
